UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-22405 Information Analysis Incorporated (Exact name of registrant as specified in its charter) Virginia 54-1167364 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11240 Waples Mill Road Suite 201 Fairfax, Virginia 22030 (703) 383-3000 (Address including zip code, and telephone number, including area code, of principal executive offices) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, par value $0.01 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T(§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 ofRegulationS-K (§229.405 of this chapter)is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of thisForm10-Kor any amendment to thisForm10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” inRule12b-2of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smallerreportingcompany þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined inRule12b-2of the Act).YesoNoþ The aggregate market value of the common stock held by non-affiliates of the registrant based on the closing price of the registrant’s common stock on June29, 2012, was approximately $1,317,430. For purposes of this computation, all officers, directors and 10% beneficial owners of the registrant are deemed to be affiliates. Such determination should not be deemed to be an admission that such officers, directors or 10% beneficial owners are, in fact, affiliates of the registrant. As of March 27, 2013, there were 11,201,760 outstanding shares of the registrant’s common stock. Documents Incorporated by Reference Portions of the registrant’s definitive proxy statement for the 2013 Annual Meeting of Stockholders, to be filed within 120days after the end of the fiscal year covered by thisForm10-K,are incorporated by reference into PartIII of thisForm10-K. Information Analysis Incorporated 2012 Annual Report on Form 10-K TABLE OF CONTENTS PART I Item 1.
